          Case 1:20-cv-03460-KBJ Document 61-2 Filed 05/18/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 CARTER W. PAGE,

                        Plaintiff,

             v.

 JAMES COMEY, ANDREW
 MCCABE, KEVIN CLINESMITH,
 PETER STRZOK, LISA PAGE, JOE
 PIENTKA III, STEPHEN SOMMA,                                No. 1:20-cv-03460-KBJ
 BRIAN J. AUTEN, DEPARTMENT
 OF JUSTICE, FEDERAL BUREAU
 OF INVESTIGATION, UNITED
 STATES OF AMERICA, JOHN DOES
 1-10, JANE DOES 1-10,

                        Defendants.



  [PROPOSED] ORDER GRATING MOTION FOR ADMISSION PRO HAC VICE OF
                         STORMIE MAUCK

         Under consideration of Petitioner's Motion for Admission Pro Hac Vice of Stormie

Mauck it is hereby ORDERED that the Motion is GRANTED. Stormie Mauck is admitted pro

hac vice and may appear on behalf of Defendant James Comey in the above-captioned case.



Dated:
                                                    Hon. Ketanji Brown Jackson
                                                    United States District Judge
